   Case 15-12654        Doc 36   Filed 12/27/19 Entered 12/27/19 16:52:27           Desc Main
                                   Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN THE CHAPTER 7 MATTER OF                  )       CASE NO. 15-12654
                                            )
BRUCE PROPST                                )       CHAPTER 7
                                            )
              Debtor.                       )       JUDGE TIMOTHY A. BARNES

                                     NOTICE OF HEARING

TO:    Clerk of the U.S. Bankruptcy Court, 219 S. Dearborn St., Chicago, IL 60604
       US Trustee, 219 S. Dearborn Street, Room 873, Chicago, IL 60604
       Trustee, R. Scott Alterda, Nixon Peabody LLP, 70 W. Madison St, Suite 350,
                                                                         Chicago, IL 60602
       Phil Maksymonko, 109 North Main Street, Algonquin, IL 60102
       Bruce Propst, 1892 Liberty Court, Elk Grove Village, IL 60007

        PLEASE TAKE NOTICE that on the 8TH day of January, 2020 at 10:00 a.m., I shall appear
before the Honorable Timothy A. Barnes, 219 South Dearborn Street, Courtroom 744, Chicago, IL
60604 and present the attached MOTION TO VACATE at which time you may appear if you so
desire.
                                   ROBERT S. CLARK
                                                 By:    /s/ Jeffrey A. Meyer
                                                        One of his Attorneys

                                      PROOF OF SERVICE
STATE OF ILLINOIS                    )
                                     ) ss
COUNTY OF DEKALB                     )

        The undersigned, being first duly sworn on oath depose and state that I served the above and
foregoing Notice upon the above named by addressed as aforesaid and placing same in the U.S. Mail,
postage prepaid on the 27th day of December, 2019, before the hour of 5:00 p.m. at Sycamore, Illinois
60178.
                                                           /s/ Vicki Maurer___
Subscribed and sworn to before me
this 27TH day of December, 2019.
  /s/ Jeffrey A. Meyer
       Notary Public

Prepared by:
Jeffrey A. Meyer #06293377
Klein, Stoddard, Buck & Lewis, LLC
2045 Aberdeen Court, Sycamore, IL 60178
815-748-0380

                                            Page 1 of 4
   Case 15-12654       Doc 36     Filed 12/27/19 Entered 12/27/19 16:52:27            Desc Main
                                    Document     Page 2 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                               )          CASE NO. 15-12654
                                     )
BRUCE PROPST                         )          CHAPTER 7
                                     )
       Debtor.                       )          JUDGE TIMOTHY A BARNES


                                      MOTION TO VACATE

       NOW COMES Creditor, Robert S. Clark, by and through his/its attorneys, KLEIN,

STODDARD, BUCK & LEWIS, LLC, and for its Motion to Reconsider pursuant to Bankruptcy Rule

9013 and FRCP 12(6)(6), respectfully requests this Court to Reconsider its ruling of December 18,

2019 and in support hereof states as follows:

       1.      On June 27, 2013, Creditor Clark filed a Complaint in DeKalb County, Illinois, Case

No. 13 L 66.

       2.      On September 24, 2014, Creditor, Robert S. Clark, obtained a Judgment in said DeKalb

County, Illinois Case No. 13 L 66.

       3.      On October 3, 2014, Creditor, Robert S. Clark, filed a Memorandum of Judgment in

Cook County, Illinois, Document No. 1427622104, in the amount of $83,832.70 plus costs and fees

and interest. A copy of said Memorandum of Judgment is attached as Exhibit A.

       4.      On April 9, 2015 debtor, Bruce Propst, filed a Chapter 7 Bankruptcy.

       5.      On July 31, 2015, this Court closed said case

       6.      On November 5, 2019, Debtor filed a Motion to Reopen said case. Debtor provided no

notice of the Motion to any creditors, including Robert S. Clark.

       7.      On November 13, 2019, this Court entered an Order denying the Motion to Reopen.

       8.      On December 5, 2019, Debtor, filed another Motion to Reopen this case. Once again,

no notice was issued
                                                Page 2 of 4
   Case 15-12654        Doc 36     Filed 12/27/19 Entered 12/27/19 16:52:27             Desc Main
                                     Document     Page 3 of 4


       9.      On December 10, 2019, this Court denied Debtor’s second Motion to Reopen.

      10.    On December 12, 2019 Debtor filed a third Motion to Reopen Chapter 7 Case and a
Motion to Avoid Lien.

        11.    The Motion to Avoid Lien cities no legal basis nor any factual basis beyond a wholly
conclusory allegation; that there was “little if any equity in the property at the time the Bankruptcy was
filed and discharged; the same holding true today.”

       12.   On December 16, 2019, attorney for Creditor Clark, Jeffrey A. Meyer, was notified by
Attorney Maksymonko that he had filed the third Motion to Reopen and Motion to Avoid Lien.

       13.     On December 16, 2019, Creditor Clark’s attorney, Jeffrey A. Meyer contacted Court
Solutions LLC to obtain access for a “Live” telephonic appearance and was granted said access by the
Judge for the hearing on December 18, 2019. A copy of said request is attached as Exhibit B.

         14.   On December 18, 2019 Attorney Meyer called in at the scheduled time and was unable
to talk and could only listen to the proceedings regarding the Debtor’s motions.

       15.    On December 18, 2019 this Court entered an Order granting the Debtor’s Motions to
Avoid the Lien of Creditor Clark.

       16.    Upon completion of the Court hearing on December 18, 2019, Attorney Meyer
contacted Court Solutions LLC and was told that the Court had switched the “Live” capability to
“Listen Only” without Attorney Meyer’s prior knowledge.


   WHEREFORE, Creditor Clark, respectfully requests this Court enter an order affording the

following relief:

      A. Vacating December 18, 2019 Order granting Debtor’s Motions to Reopen and to Avoid Lien;

      B. Striking or denying the Debtor’s Motion to Avoid Lien; and;

      C. Granting such other relief this Court deems just.



                                                      Robert S. Clark, Creditor

                                              By:     /s/ Jeffrey A. Meyer_________
                                                      Attorney at Law




                                               Page 3 of 4
  Case 15-12654   Doc 36   Filed 12/27/19 Entered 12/27/19 16:52:27   Desc Main
                             Document     Page 4 of 4



Jeffrey A. Meyer #06293377
KLEIN, STODDARD, BUCK & LEWIS, LLC
2045 Aberdeen Ct., Suite A
Sycamore, IL 60178
(815) 748-0380 – phone
(815) 748-4030 – fax
jmeyer@kleinstoddard.com




                                    Page 4 of 4
